REDMANN, Judge
(concurring in part, dissenting in part).
I concur with the majority except as follows.
Judy’s tooth-cracks were “possibly three or four millimeters long”, her dentist testified. “A millimeter is a thousandth of an inch” (sic), he said, but then said he could not estimate the inch-equivalent of a millimeter.- Three millimeters is about an eighth of an inch. “Superficial cracks, which run through the enamel. They don’t go through the entire tooth, because if they did, they would have been broken by now.” That these cracks were neither very menacing nor very ugly is suggested by the allegation of, and prayer for, $1000 damages for the “tooth injury” by plaintiff’s competent counsel. The only other damage shown is pain and suffering attributable to an established deep bruising of the left arm and to an alleged ear injury concerning which there is no medical testimony. In my opinion Judy’s quantum for general damages should be reduced to $1500.
I agree with the reduction of Louis Jr.’s pain and suffering award. But appellant’s brief did not question his special damages’ quantum and I might therefore have silently allowed it to stand because not at issue. But there is no evidence to explain why repairs to a current model, popular American car should take seven weeks. I therefore cannot subscribe to an express approval of that element of the special damages.